198 Kan. 648 (1967)
426 P.2d 159
CLAY HENRY TAYLOR, Appellant,
v.
STATE OF KANSAS, Appellee.
No. 44,726
Supreme Court of Kansas.
Opinion filed April 8, 1967.
B.L. Pringle, of Topeka, argued the cause and was on the brief for appellant.
Robert D. Hecht, County Attorney, argued the cause, and Robert C. Londerholm, Attorney General, was with him on the brief for the appellee.
The opinion of the court was delivered by
FROMME, J.:
Clay Henry Taylor was convicted by a jury of committing an act of gross indecency upon a twelve year old boy and sentenced to life imprisonment under the habitual criminal act on October 7, 1964. Thereafter the defendant sought relief under motion to vacate sentence for the reason that he had been denied his right of appeal and effective assistance of counsel.
After some delay the motion to vacate was presented to the trial court and in that court an attorney was appointed and directed to file notice of appeal and prosecute an appeal in the original criminal case. Because of the varied questions presented by the record in the original proceedings counsel for defendant prosecuted two appeals to this court on behalf of his indigent client. The first was the direct appeal ordered by the trial court. The second was the present appeal from the order denying the motion to vacate sentence under K.S.A. 60-1507.
The direct appeal was presented to this court and in the opinion filed March 4, 1967 (State v. Taylor, 198 Kan. 290, 424 P.2d 612), the judgment was reversed and the case remanded with directions for a new trial. Between the time the direct appeal was presented and the time the opinion was filed the present appeal was presented on the questions raised in the motion to vacate sentence.
*649 The previous decision of this court on direct appeal has the effect of rendering any additional questions raised herein moot. This court will not consider abstract questions which can no longer have effect on the rights of the parties. (Kendig v. Kretsinger, 197 Kan. 186, 415 P.2d 250.)
The appeal is dismissed.